Case: 17-13960    Date Filed: 09/18/2019   Page: 1 of 31


                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13960
                          ________________________

                   D.C. Docket No. 5:16-cv-00311-JSM-PRL



ALBERT SCHAW,

                                                             Plaintiff - Appellant,

                                     versus

HABITAT FOR HUMANITY OF CITRUS COUNTY, INC.,

                                                            Defendant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 18, 2019)

Before TJOFLAT, MARCUS, and NEWSOM, Circuit Judges.

NEWSOM, Circuit Judge:

      Albert Schaw, a quadriplegic, applied for a home with Habitat for Humanity

of Citrus County. Because his annual social-security-disability income didn’t meet
                Case: 17-13960    Date Filed: 09/18/2019   Page: 2 of 31


Habitat’s minimum-income threshold, Schaw requested an accommodation that

would allow him to supplement those funds with either food stamps or a notarized

letter memorializing the financial support that he received from his family. When

Habitat refused, Schaw sued under the Fair Housing Amendments Act, 42 U.S.C.

§ 3601 et. seq., which prohibits an entity from discriminating against a disabled

individual by failing to make “reasonable accommodations” in policies and

practices that are “necessary to afford” the individual an “equal opportunity to use

and enjoy a dwelling.” Id. § 3604(f)(3)(B). Schaw separately alleged that

Habitat’s minimum-income requirement has a disparate impact on disabled

individuals receiving social-security-disability income.

         The district court granted Habitat summary judgment on the basis that

Schaw’s requested accommodation wasn’t “necessary” within the meaning of the

Act, reasoning that it would alleviate only his “financial condition—not his

disability.” The court also concluded that Schaw had failed to state a disparate-

impact claim. After careful review, we conclude that while the district court

correctly rejected Schaw’s disparate-impact claim, it failed to properly analyze his

failure-to-accommodate claim. Accordingly, we vacate and remand for further

proceedings consistent with this opinion as to Schaw’s failure-to-accommodate

claim.




                                           2
                Case: 17-13960   Date Filed: 09/18/2019   Page: 3 of 31


                                           I

                                          A

         Shortly after he graduated from high school, Albert Schaw was in a

wrestling accident that left him completely paralyzed. Schaw is now wheelchair-

bound, and his current abode is ill-suited to accommodate his quadriplegia—it isn’t

wheelchair accessible, and there’s no way for him to close the bathroom door for

privacy. After seeing a television advertisement for Habitat for Humanity, a

nonprofit that builds new homes for low-income individuals, Schaw decided to

apply.

         When Schaw met to discuss the application process with Habitat’s Family

Services Director, Rose Strawn, he learned that Habitat imposes a minimum-gross-

annual-income requirement of $10,170, presumably to ensure that potential

homeowners will be able to pay their mortgages. According to Schaw, his

disability prevents him from working, so his main source of income is a Social

Security Disability Insurance stipend of $778 per month, which equates to a gross

annual income of $9,336. Given the fixed nature of his SSDI, Schaw asked

Habitat to consider one of two other sources of income toward its requirement.

First, Schaw receives $194 per month in food stamps. With the food stamps,

Schaw’s gross annual income would be $11,664—enough to qualify. Second,

Schaw receives $100 per month in familial support from his father. With that gift,


                                           3
              Case: 17-13960     Date Filed: 09/18/2019   Page: 4 of 31


his gross annual income (even excluding the food stamps) would be $10,536—also

enough to qualify. On Strawn’s recommendation, Schaw provided a notarized

letter from his father confirming that he gives Schaw $100 each month.

      Habitat’s Board of Directors reviewed Schaw’s application and determined

that it couldn’t accept either of the two additional sources of income. It wouldn’t

consider the food stamps because Habitat follows HUD guidelines, which provide

that food stamps don’t count as income. And it wouldn’t accept the notarized letter

from Schaw’s father because the letter wasn’t a legally enforceable guarantee that

the monthly support would continue. The Board therefore rejected Schaw’s

application. It did, however, indicate that it would reconsider if the familial

support took the form of a trust or an annuity.

      Shortly thereafter, Schaw’s attorney, Rebecca Bell, contacted Strawn to

explain that a trust wouldn’t work because it could jeopardize Schaw’s ability to

receive government benefits. When Strawn then suggested an annuity, Bell

explained that she didn’t handle annuities but knew financial advisors who did, and

Strawn took that to mean that Bell would discuss the annuity option with Schaw.

Strawn then sent Schaw a “Letter of Intent” explaining the conditions he needed to

meet in order to qualify. One of those requirements was that he “[p]rovide

documentation for [an] Annuity Plan, (for minimum of five years), as verification

of monthly support provided by [his] Father.” Later, Schaw (through his aunt,


                                          4
              Case: 17-13960     Date Filed: 09/18/2019     Page: 5 of 31


Susan Hale) sent an email to Habitat inquiring as to the status of his application.

George Rusaw, Habitat’s president and CEO, responded that Schaw needed to

provide “legally codified” evidence of the familial support and that “the notarized

letter from [Schaw’s] father [was] legally insufficient.”

                                          B

      Schaw sued Habitat under the Fair Housing Amendments Act, 42 U.S.C.

§ 3604(f), bringing two separate claims. First, he asserted that Habitat violated

§ 3604(f)(3)(B), which requires “reasonable accommodations in rules, policies,

practices, or services, when such accommodations may be necessary to afford such

person equal opportunity to use and enjoy a dwelling.” Habitat failed to provide a

reasonable accommodation for his disability, Schaw asserted, by refusing to

consider his food stamps or familial support as income in lieu of wages earned.

Second, Schaw alleged that Habitat’s minimum-income requirement has a

disparate impact on applicants receiving SSDI.

      After discovery, the parties filed cross-motions for summary judgment on

both claims. Habitat accepted the facts alleged by Schaw and conceded (1) that

Schaw is disabled within the meaning of the Act, (2) that Schaw asked Habitat to

consider his food stamps and familial support as supplemental income, and (3) that

Habitat refused to consider the food stamps and the familial support—other than in

the form of a trust or annuity—as income for purposes of his application. Habitat


                                          5
              Case: 17-13960     Date Filed: 09/18/2019   Page: 6 of 31


disputed, however, that the accommodation that Schaw requested was “reasonable”

within the meaning of the Act.

      Shortly after the parties filed their motions, Schaw moved for leave to

amend his complaint, seeking to clarify the effect that a trust or annuity would

have on his government benefits. At the time he filed the complaint, Schaw

believed that a trust or annuity would render him ineligible for SSDI benefits. He

then learned that while a trust or annuity wouldn’t affect his SSDI, it could risk his

eligibility for other needs-based assistance, such as Medicare. Because the district

court didn’t believe that these changes would affect its analysis as to the relevant

questions of law, it declined to address the motion for leave to amend before ruling

on the summary-judgment motions.

      The district court granted Habitat’s motion for summary judgment. The

court didn’t address the “reasonable[ness]” of Schaw’s request, concluding instead

that the accommodation wasn’t “necessary” within the meaning of the Act because

it “went solely to his financial condition—not his disability.” The court also

concluded that summary judgment was appropriate because Schaw had failed to

attempt in good faith to take advantage of Habitat’s proposed “alternative

accommodation”—namely, to have his father set up familial support in the form of

a trust or annuity. As to Schaw’s second claim, the court determined that he had




                                          6
             Case: 17-13960     Date Filed: 09/18/2019   Page: 7 of 31


failed to provide any evidence that Habitat’s requirements had a disparate impact

on SSDI recipients. This appeal followed.

                                         II

      The Fair Housing Amendments Act of 1988 exists “to prohibit

discrimination based on handicap and familial status.” Schwarz v. City of Treasure

Island, 544 F.3d 1201, 1212 (11th Cir. 2008). As relevant here, discrimination

includes refusing “to make reasonable accommodations in rules, policies,

practices, or services, when such accommodations may be necessary to afford [a

disabled] person equal opportunity to use and enjoy a dwelling.” 42 U.S.C.

§ 3604(f)(3)(B).

      To prevail on a failure-to-accommodate claim, a plaintiff must prove (1) that

he is disabled, (2) that he requested a “reasonable accommodation,” (3) that the

requested accommodation was “necessary to afford [him an] equal opportunity to

use and enjoy the dwelling,” and (4) that the defendant refused to make the

requested accommodation. Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1225–26

(11th Cir. 2016). The first and last elements are undisputed in this case—no one

here disputes that Schaw is disabled or that Habitat refused to accommodate his

request that it consider his supplemental sources of income. Accordingly, we

focus on the middle two elements—whether the accommodation that Schaw

requested was “reasonable” and whether it was “necessary to afford [him] an equal


                                         7
               Case: 17-13960        Date Filed: 09/18/2019       Page: 8 of 31


opportunity to use and enjoy a dwelling.” Id. at 1225. The district court skipped

the first question and decided the case solely on the basis of the second. But

because we find that a genuine issue of material fact exists as to both, we will

address each in turn.1

                                               A

                                                1

       First, what do we mean when we talk about a “reasonable accommodation”

under the Act? The reasonableness inquiry considers “whether the requested

accommodation ‘is both efficacious and proportional to the costs to implement it.’”

Bhogaita v. Altamonte Heights Condo. Ass’n, Inc., 765 F.3d 1277, 1289 (11th Cir.

2014) (quoting Oconomowoc Residential Programs v. City of Milwaukee, 300 F.3d
775, 784 (7th Cir. 2002)). 2 Assessing reasonableness “require[s] a balancing of the

parties’ needs.” Id. An accommodation isn’t reasonable if it requires “a

fundamental alteration in the nature of a program” or imposes “undue financial and

administrative burdens.” Southeastern Comm. Coll. v. Davis, 442 U.S. 397, 410,

1
  We review de novo the district court’s grant of summary judgment. Loren v. Sasser, 309 F.3d
1296, 1301 (11th Cir. 2002) (per curiam) (citation omitted). Summary judgment is appropriate
only if “the movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
2
  Although our case law addressing reasonable accommodations under the Fair Housing
Amendments Act is rather thin, “Congress imported the reasonable-accommodation concept”
from case law interpreting the Americans with Disabilities Act and the Rehabilitation Act.
Schwarz, 544 F.3d at 1220. Because “we have applied [these] reasonable-accommodation
requirements on numerous occasions,” we can “look to case law” under the ADA and RA for
“guidance on what is reasonable under the [Fair Housing Amendments Act].” Id.

                                                8
                Case: 17-13960       Date Filed: 09/18/2019       Page: 9 of 31


412 (1979) (interpreting the term “reasonable accommodation” in the analogous

Rehabilitation Act context); see also Schwarz, 544 F.3d at 1220. This Court has

explained—in imaginative terms—that “[t]he difference between [an]

accommodation that is required and [a] transformation that is not is the difference

between saddling a camel and removing its hump.” Lucas v. W.W. Grainger, Inc.,

257 F.3d 1249, 1260 (11th Cir. 2001) (interpreting the term “reasonable

accommodation” in the analogous Americans with Disabilities Act context).

       A plaintiff carries the initial burden of showing that his proposed

accommodation is reasonable; however, on a showing of a facially reasonable

request, it’s up to the defendant to demonstrate why the requested accommodation

would cause undue hardship. U.S. Airways v. Barnett, 535 U.S. 391, 401–02

(2002).3 The Supreme Court has explained that “a plaintiff/employee (to defeat a

defendant/employer’s motion for summary judgment) need only show that an

‘accommodation’ seems reasonable on its face, i.e., ordinarily or in the run of

cases.” Id. at 401 (citation omitted). This doesn’t necessarily mean that a

defendant is required “to accommodate a [plaintiff] in any manner in which that


3
  There is, of course, some overlap between these inquiries. But “[t]hat the evidence probative of
the issue of whether an accommodation for the [plaintiff] is reasonable will often be similar (or
identical) to the evidence probative of the issue whether a resulting hardship for the [defendant]
is undue, does not change the fact that establishing that a reasonable accommodation exists is a
part of a [FHAA] plaintiff’s case, whereas undue hardship is an affirmative defense to be pled
and proven by a [FHAA] defendant.” Willis v. Conopco, Inc., 108 F.3d 282, 286 (11th Cir.
1997).

                                                9
                 Case: 17-13960   Date Filed: 09/18/2019    Page: 10 of 31


[plaintiff] desires.” Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d
1278, 1285 (11th Cir. 1997) (quotation omitted). It does mean, though, that the

initial threshold presents a relatively low bar. See Willis, 108 F.3d at 286 & n.2

(11th Cir. 1997) (“As a general matter, a reasonable accommodation is one

employing a method of accommodation that is reasonable in the run of cases . .

. .”) (quoting Barth v. Gelb, 2 F.3d 1180, 1187 (D.C. Cir. 1993)); see also Hunt,
814 F.3d at 1226 (assuming that a mother’s request for accommodation was

reasonable when she sought an exception to an apartment complex’s lease-

nonrenewal policy while making arrangements for her disabled son to be placed in

offsite care).

       If a plaintiff’s request is facially reasonable, the burden shifts to the

defendant, who must prove that the accommodation would nonetheless impose an

“undue burden” or result in a “fundamental alteration” of its program. Schwarz,
544 F.3d at 1220. An accommodation requires a “fundamental alteration” if it

would “eliminate an ‘essential’ aspect of the relevant activity,” id. at 1220–21—or,

if you prefer, would “remov[e] [the camel’s] hump,” Lucas, 257 F.3d at 1260.

Whether a particular aspect of an activity is “essential” will turn on the facts of

each case. Schwarz, 544 F.3d at 1221; see also Staron v. McDonald’s Corp., 51
F.3d 353, 356 (2d Cir. 1995) (“[T]he determination of whether a particular

modification is ‘reasonable’ involves a fact-specific, case-by-case inquiry that


                                           10
             Case: 17-13960     Date Filed: 09/18/2019    Page: 11 of 31


considers, among other factors, the effectiveness of the modification . . . and the

cost to the organization that would implement it.”).

      While that may sound a little squishy, we aren’t without guidance in this

area. In Schwarz v. City of Treasure Island, we acknowledged that the Supreme

Court had determined that the analogous ADA required the PGA Tour to allow a

contestant to use a golf cart rather than walk during a tournament. 544 F.3d at

1221 (discussing PGA Tour, Inc. v. Martin, 532 U.S. 661, 689 (2001)). While

riding in a golf cart arguably provides an advantage of sorts, the Court explained

that the Tour’s walking rule was not “an essential rule of competition” but was “at

best peripheral to the nature of [its] athletic events.” See Martin, 532 U.S. at 689.

      Another way to look at the “essential”-ness (or “fundamental”-ness) issue

might be to ask, “What is the basic purpose of the rule or policy at issue?” In

Schwarz, we considered a request for a variance to allow several halfway houses—

which are classified as tourist-dwellings because of their high turnover rates—to

operate, some in a designated single-family residential zone and others in a zone

that allowed multi-family dwellings. 544 F.3d at 1205–06. In the process of

evaluating the City’s defense, we examined the basic purpose of zoning—“to bring

complementary land uses together, while separating incompatible ones.” Id. at

1221. We held that the low-turnover rule embodied in the prohibition on tourist

dwellings went to the basic purpose of the single-family zoning restrictions—to


                                          11
             Case: 17-13960     Date Filed: 09/18/2019   Page: 12 of 31


provide quiet, safety, and permanence in single-family residential neighborhoods.

Id. at 1223. We also concluded, however, that the same rule was not an “essential”

aspect of multi-family zones. Id. at 1223–24. Despite the City’s arguments about

traffic congestion, noise, and other potential problems, we determined that

allowing short-term recovery homes to operate in multi-family zones didn’t effect

the same kind of “fundamental alteration” that it would in single-family zones. Id.

at 1225. Compare also, e.g., Se. Cmty. Coll., 442 U.S. at 410 (requiring a nursing

school to waive all clinical requirements for a deaf applicant would fundamentally

alter the nature of the nursing program), with, e.g., Anderson v. City of Blue Ash,

798 F.3d 338, 363 (6th Cir. 2015) (allowing a miniature therapy horse to reside in

disabled girl’s backyard wouldn’t necessarily fundamentally alter the nature of

single-family neighborhoods).

      When evaluating whether an accommodation would impose an undue

burden, courts also weigh the respective costs and benefits of the accommodation

to the parties, performing a “balancing of the parties’ needs.” Bhogaita, 765 F.3d

at 1288 (citation omitted). In Oconomowoc Residential Programs v. City of

Milwaukee, the Seventh Circuit evaluated a plaintiff’s request for a variance from a

municipal ordinance restricting community living facilities from operating within

2,500 feet of similar facilities. 300 F.3d at 777. The plaintiff demonstrated the

reasonableness of the accommodation by pointing to a shortage of area residential


                                         12
             Case: 17-13960     Date Filed: 09/18/2019    Page: 13 of 31


facilities for brain-injured individuals and to court orders requiring two individuals

to be transferred to a group home as soon as possible. Id. at 779. Although the

City pointed to a slew of potential issues in return, including increased traffic and

adverse effects on neighborhood parking, the Court found that none of those

inconveniences could be construed as an undue administrative or financial burden.

Id. at 785–87.

      Salute v. Stratford Greens Garden Apartments, 136 F.3d 293 (2d Cir. 1998),

is an illustrative decision to the contrary. There, two disabled individuals who

qualified for low-income housing assistance under the federal government’s

“Section 8” program applied for apartments at Stratford Greens. Id. at 296. Both

were turned away, however, because the apartment manager “d[id] not want to get

involved with the federal government and its rules and regulations.” Id. In

response, the applicants filed a complaint under the Fair Housing Amendments

Act, alleging that Stratford Greens had discriminated against them by “refusing to

make ‘reasonable accommodations’ to facilitate the rental.” Id. The Second

Circuit determined, though, that “the burden of participating in the Section 8

program” could not be viewed as imposing “only reasonable costs or insubstantial

burdens.” Id. at 301. Requiring an apartment complex to accept Section 8

applicants, the court explained, would impose an undue burden because

participation in a federal program “will or may entail” a number of encumbrances,


                                          13
                Case: 17-13960   Date Filed: 09/18/2019   Page: 14 of 31


including “financial audits, maintenance requirements, inspection of the premises,

reporting requirements, [and] an increased risk of litigation.” Id. Having to

rework its leasing program to accommodate these numerous requirements, the

court concluded, would effect “a fundamental alteration” of the complex’s rental

policies. Id.

      So, what’s the upshot? From these decisions, we glean the following

principles. First, a plaintiff need only demonstrate a facially reasonable request—

or one that seems reasonable in “the run of cases.” Willis, 108 F.3d at 286;

Barth, 2 F.3d at 1187. Second, a defendant may then proffer evidence that the

plaintiff’s request would nonetheless cause an undue burden or a fundamental

alteration of its policy or program. Third, in evaluating the evidence, a court may

consider whether the plaintiff’s requested accommodation would eliminate an

“essential aspect” of the defendant’s policy or program or simply inconvenience it,

keeping in mind the “basic purpose” of the policy or program at issue, and

weighing the benefits to the plaintiff against the burdens on the defendant.

                                           2

      Back to Schaw. The district court didn’t address whether Schaw’s requested

accommodation was of a type likely to be reasonable in the “run of cases,”

preferring to grant judgment primarily on the ground that any accommodation was

not, within the meaning of the Act, “necessary to afford [him an] equal opportunity


                                          14
             Case: 17-13960    Date Filed: 09/18/2019    Page: 15 of 31


to use and enjoy a dwelling.” (Much more on necessity below—but

reasonableness first.) Let’s begin, then, by looking at the nature of Schaw’s

request: to submit food stamps or familial support in lieu of W-2 income for the

purpose of meeting Habitat’s minimum-income requirement. Recall that Habitat

requires its program applicants to demonstrate a minimum gross annual income of

$10,170, or $847.50 per month. Schaw receives a gross annual income of $9,336,

or $778 in SSDI per month. He also receives $100 per month in familial support,

increasing his gross annual income to $10,536. Factoring in his $194 in food

stamps, he brings in a total of $12,864. If Habitat credited either the food stamps

or the familial support, Schaw would meet the minimum-income requirement.

      Is Schaw’s request that Habitat accept food stamps or familial support

toward its minimum-income requirement in lieu of ordinary wages facially

“reasonable”? Seems so to us. To be clear, Schaw didn’t ask Habitat to lower its

minimum-income requirement or to accept any less than usual in terms of payment

or interest. Instead, Schaw—who is unable to work—asked Habitat to accept

proof that he brings in the same amount of money as any other Habitat

homeowner, but in a different form. This request strikes us as the type of

accommodation that the Supreme Court has deemed at least facially reasonable. It

is more akin, we think, to allowing a golfer to use a cart—completing the essential

aspects of the game in a different way—than requiring a nursing program to waive


                                         15
             Case: 17-13960    Date Filed: 09/18/2019    Page: 16 of 31


all clinical requirements—removing the essential aspects of a program. Compare

PGA Tour, 532 U.S. at 689, with Se. Cmty. Coll., 442 U.S. at 410. Rather than

seeking a waiver of a basic requirement of Habitat’s housing program, Schaw asks

to meet those basic requirements in his own way. That seems to us sufficient to

meet the relatively low facial-reasonableness bar adopted in Barnett. See 535 U.S.

at 401–02.

      It’s a separate question, though—one that we decline to decide in the first

instance—whether Habitat can nonetheless demonstrate “special . . . circumstances

that demonstrate undue hardship.” Id. at 401–02. Would Schaw’s requested

accommodation modify a core aspect of Habitat’s program (i.e., remove the

camel’s hump) or merely inconvenience (i.e., saddle) it? The answer depends on

the basic purpose of the income requirement and the relative benefits and burdens

to the parties of implementing Schaw’s request. The record indicates that Habitat’s

requirements exist to ensure an applicant’s ability to pay the mortgage. At least as

matters currently stand, we can’t say that Schaw’s proposal would meaningfully

thwart Habitat’s minimum-income threshold. (Consider that the typical at-will

employee can’t guarantee an ongoing ability to pay, either.) It’s possible, of

course, that on closer inspection it will become clear that the accommodation

would constitute “a fundamental alteration in the nature” of Habitat’s program in

another way or impose “undue financial or administrative burdens.” Schwarz, 544


                                         16
               Case: 17-13960       Date Filed: 09/18/2019       Page: 17 of 31
F.3d at 1218, 1220. And it’s also possible that it won’t. Because the record is

silent as to the likely effect of Schaw’s request, we think it prudent to remand to

allow the district court to determine, in the first instance, whether the

accommodation constitutes an undue burden on or fundamental alteration of

Habitat’s program.

       We should clarify one thing before we move on to the “necessity” prong of

Schaw’s claim. Although the record is devoid of evidence pertaining to whether

Schaw’s requested accommodation would impose “undue financial or

administrative burdens,” the district court held that Habitat was entitled to

summary judgment because it had provided a sufficient “alternative

accommodation” in suggesting that Schaw’s father set up a trust or an annuity to

disburse the familial-support funds. 4 The district court suggested, per Walden v.

Centers for Disease Control & Prevention, 669 F.3d 1277, 1294 (11th Cir. 2012),

that “[o]nce Habitat offered a reasonable accommodation to Mr. Schaw, the burden

shifted to him to make a good faith attempt to accommodate his needs through the

proffered accommodation.” In so holding, the district court erred. In particular, it

4
  What Habitat asks for is essentially a guarantee that Schaw’s income will continue. That’s
understandable enough—Habitat wants assurance that if it risks accepting an alternate form of
income, it will continue to be paid. But providing “insurance” in the form of a trust or annuity
costs money and takes time, and the record does not reflect that Habitat requires the same level
of assurance from non-disabled applicants. We also know—or are told—that trust or annuity
payments could negatively affect Schaw’s other government-based assistance—specifically,
Medicare costs and premiums from which he is currently exempted. These are facts of the sort
that a court might take into consideration when weighing the benefits and burdens to the parties.

                                               17
             Case: 17-13960    Date Filed: 09/18/2019    Page: 18 of 31


transposed the proper burden of proof, seemingly confusing the Fair Housing

Amendments Act’s reasonable-accommodation inquiry with a religious-

accommodation inquiry. Whereas Walden suggests that in the religious-

accommodation context “[a]ny reasonable accommodation by the employer is

sufficient to meet its accommodation obligation,” 669 F.3d at 1294 (citation

omitted), Barnett makes clear—as we’ve explained—that when it comes to

reasonable accommodation of a disability, a court at the summary-judgment stage

must consider first whether the plaintiff’s own requested accommodation “seems

reasonable on its face” before turning to consider a defendant’s objections and

counterproposals, see 535 U.S. at 401–02. Accordingly, the district court’s

alternative holding, shifting to Schaw the burden of proving a good-faith effort to

make use of Habitat’s proffered alternative accommodation, was premature. The

court should have looked first to the reasonableness of Schaw’s own proposed

accommodation before considering any outside evidence.

                                         B

      In addition to showing that he sought a “reasonable accommodation,” a

plaintiff attempting to prove a failure-to-accommodate claim under the Fair

Housing Amendments Act must demonstrate that the requested accommodation

was “necessary to afford [him an] equal opportunity to use and enjoy a dwelling.”




                                         18
             Case: 17-13960     Date Filed: 09/18/2019    Page: 19 of 31


42 U.S.C. § 3604(f)(3)(B). For clarity’s sake, we’ll assess the separate-but-related

elements of necessity and equality—and how they apply here—one at a time.

                                           1

       According to our precedent, a “‘necessary’ accommodation is one that

alleviates the effects of a disability.” Bhogaita, 765 F.3d at 1288 (citation

omitted). The Fair Housing Amendments Act defines “handicap” (which our

caselaw uses interchangeably with the term “disability”) as an impairment that

“substantially limits one or more of a person’s major life activities,” 42 U.S.C.

§ 3602(h), which, according to the implementing regulations, include “walking,

seeing, hearing, speaking, breathing, learning and working,” 24 C.F.R.

§ 100.201(b). So, linking these ideas together, an accommodation is “necessary” if

it “alleviates the effects” of an impairment that limits a person’s ability to, among

other things, walk, see, hear, or work. The district court here granted summary

judgment in Habitat’s favor based primarily on this prong, concluding that,

because the requested accommodation “went solely to [Schaw’s] financial

condition—not his disability,” it wasn’t “necessary” within the meaning of the Act.

We find this too simplistic an explanation.

      Schaw asserts that the “effect[] of [his] disability” relevant to this case,

Bhogaita, 765 F.3d at 1288, is his inability to work. Because of this limitation,

Schaw says, his income consists largely of SSDI—a fixed monthly amount.


                                          19
              Case: 17-13960    Date Filed: 09/18/2019    Page: 20 of 31


Schaw contends that because he is unable to work and therefore unable to

supplement his SSDI himself, he should be granted an accommodation allowing

him to demonstrate additional income in another form: either his food stamps or a

notarized letter indicating familial support. The district court, however, strictly

separated Schaw’s “financial condition” from his “disability,” holding that

financially oriented accommodations could not, as a rule, be necessary to alleviate

the effect of a disability. We will address this issue in two parts: (1) whether an

accommodation can be necessary, within the meaning of the Act, to alleviate the

economic effects of a disability; and (2) whether Schaw has shown that the

particular accommodation that he has requested is in fact necessary to alleviate the

effect of his disability.

       In concluding that Schaw’s requested accommodation “went solely to his

financial condition—not his disability,” and thus wasn’t “necessary” for purposes

of the Act, the district court relied on the Second Circuit’s pronouncement in

Salute v. Stratford Greens Garden Apartments that the Act “addresses the

accommodation of handicaps, not the alleviation of economic disadvantages that

may be correlated with having handicaps.” 136 F.3d at 301. Not in this Circuit.

As we explained in Bhogaita v. Altamonte Heights Condominium Association, a

“necessary” accommodation is one that alleviates not “handicaps” per se, but

rather “the effects of” those handicaps. 765 F.3d at 1288. This distinction is


                                          20
              Case: 17-13960     Date Filed: 09/18/2019    Page: 21 of 31


important here. Consider, for example, the HUD Guidelines, which list as an

illustrative accommodation an exception to a “no pets” rule for a seeing-eye

dog. See 24 C.F.R. § 100.204(b). In such a case, it’s not the handicap itself, but

rather the effect of the handicap, that is being accommodated. Blindness (the

handicap) creates an inability to walk around safely (the effect on a major life

activity) and thus a need for a waiver of the prohibition on pets (the

accommodation). Likewise, we might say, Schaw’s quadriplegia (the handicap)

creates an inability to work (the effect on a major life activity) and thus a need for

a waiver of the usual type-of-income requirement (the accommodation). In both

instances an accommodation is being provided to alleviate the effects of a

disability on a major life activity.

      Given the specifics of this case, we think it significant that federal law lists

“working” as a major life activity alongside “seeing, hearing, speaking, and

walking.” 42 U.S.C. § 3602(h); 24 C.F.R. § 100.201(b). It would be odd, then, if

the Act deemed “necessary” those accommodations that “alleviate[] the effects of”

an inability to see, hear, speak, or walk, but not those that alleviate the effects of an

inability to work. As even the Salute court recognized, “the duty to make

reasonable accommodations is framed by the nature of the particular handicap.”
136 F.3d at 301 (emphasis added). In Schwarz, for instance, we recognized that

“the ‘need’ created by a substance addiction”—the handicap—was “help with


                                           21
             Case: 17-13960     Date Filed: 09/18/2019    Page: 22 of 31


breaking that addiction and maintaining sobriety.” 544 F.3d at 1227. With that in

mind, we proceeded to examine whether short stays in halfway houses were an

accommodation necessary to address that need. Id.

      Turning to the case before us, the proper question is whether Schaw’s

inability to meet the minimum-income requirement through wages earned is an

“effect” of his quadriplegia—whether there is some causal relationship between

the two. Habitat argues that it isn’t—that there’s no causal connection—and that

even under the Ninth Circuit’s somewhat similar decision in Giebeler v. M&B

Associates, 343 F.3d 1143 (9th Cir. 2003), Schaw would lose. We’re not so sure.

To briefly explain, in Giebeler, the plaintiff worked for five years as a psychiatric

technician before being diagnosed with AIDS. Id. at 1145. After his diagnosis, he

sought to rent an apartment for $875 per month, but was refused because he

received only around $1200 per month in disability benefits—much less than the

requisite three times the rent. Id. When the plaintiff’s mother—who made

plenty—attempted to sign a lease on her son’s behalf, the apartment management

rejected her on the basis that it didn’t allow co-signors. Id. The plaintiff sued, and

the Ninth Circuit agreed that the request—that his financially qualified mother be

allowed to rent the apartment on his behalf—was clearly an accommodation within

the meaning of the Act: “Barnett indicates that accommodations may adjust for the

practical impact of a disability,” the court explained, and “not only for the


                                          22
              Case: 17-13960      Date Filed: 09/18/2019      Page: 23 of 31


immediate manifestations of the physical or mental impairment giving rise to the

disability.” Id. at 1150, 1154–55. The court then remanded to the district court for

factual findings as to whether the request was reasonable and would provide him

an equal opportunity to use and enjoy a dwelling.

       To be sure, Giebeler is an easier case. The court there had definitive

evidence that the plaintiff was a well-established working professional at the time

he contracted HIV, providing a direct causal link between the impairment and the

inability to meet the minimum-income requirement. See id. at 1145. The record

here isn’t so clear concerning whether Schaw would have been able to meet

Habitat’s income requirement via wages earned prior to becoming paralyzed—it

doesn’t tell us his pre-accident salary, or whether he lived independently or paid

rent anywhere before the accident. Complicating the inquiry, Schaw is classified

for SSDI purposes as an “adult disabled child”—a designation indicating that, as a

recent high-school graduate at the time of his injury, he hadn’t yet reached full

earning potential. Accordingly, we’re lacking evidence here of the clear causal

connection present in Giebeler. We just don’t know. 5

       That said, Schaw’s complaint alleges that his inability to meet Habitat’s

minimum-income threshold through W-2 income is a result of his quadriplegia.



5
 For a bit of context, though, a person could exceed Habitat’s minimum-income requirement by
working 40 hours per week at $5.00 per hour, or 20 hours per week at $10.00 per hour.

                                             23
             Case: 17-13960     Date Filed: 09/18/2019    Page: 24 of 31


The district court didn’t explicitly consider whether that was so; instead, it

summarily determined that the requested accommodation “went solely to

[Schaw’s] financial condition—not his disability.” Under our precedent, however,

it’s clear that an accommodation addressing an inability to demonstrate wages

earned could in some cases be “necessary”—that is, could “alleviate the effects of

a disability.” Bhogaita, 765 F.3d at 1288. Accordingly, the district court should

have considered here whether Schaw’s inability to demonstrate the minimum

required income through W-2 wages was an effect of his disability.

                                           2

      Of course, it’s not enough that an accommodation be “necessary” in the

abstract—the Act pairs the word with the object of providing a disabled person an

“equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).

Equal, according to one dictionary, means “receiving or entitled to the same

treatment or privileges any other individual has or is entitled to.” Webster’s Third

New International Dictionary 766 (2002). According to another, it denotes

“having the same status, rights, or opportunities” and “uniform in application or

effect; without discrimination on any grounds.” Oxford Dictionary of English 591

(3d ed. 2010).

      The Supreme Court has clarified that, in this context, our focus should be (in

Oxford-speak) on uniformity of “effect” rather than “application,” with the end


                                          24
              Case: 17-13960     Date Filed: 09/18/2019    Page: 25 of 31


goal of ensuring that disabled individuals receive the same opportunities as other

individuals. In U.S. Airways v. Barnett, the Court explained that “[t]he simple fact

that an accommodation would provide a ‘preference’—in the sense that it would

permit the worker with a disability to violate a rule that others must obey—cannot,

in and of itself, automatically show that the accommodation is not ‘reasonable.’”
535 U.S. at 398 (discussing accommodations under the analogous ADA standard).

Indeed, the Court explained that accommodations are themselves a type of

preference, and that such “preferences will sometimes prove necessary to achieve

the Act’s basic equal opportunity goal.” Id. at 397; see also id. (“By definition any

special ‘accommodation’ requires . . . different[], i.e., preferential[]” treatment.).

As now-Justice Gorsuch explained during his time on the Tenth Circuit, “under the

FHA it is sometimes necessary to dispense with formal equality of treatment in

order to advance a more substantial equality of opportunity.” Cinnamon Hills

Youth Crisis Ctr., Inc. v. St. George City, 685 F.3d 917, 923 (10th Cir. 2012)

(emphasis added).

      This doesn’t mean, of course, that under the Act a person with a disability is

entitled to an accommodation that would place him in a better position to enjoy a

dwelling than a member of the general public. See id. (“[W]hile the FHA requires

accommodations necessary to ensure the disabled receive the same housing

opportunities as everybody else, it does not require more or better opportunities.”).


                                           25
             Case: 17-13960     Date Filed: 09/18/2019   Page: 26 of 31


As we explained in Schwarz, when accommodations “start addressing problems

not caused by a person’s handicap,” a handicapped person receives not “an

‘equal,’ but rather a better opportunity to use and enjoy a dwelling,”—“a

preference that the plain language of this statute cannot support.” 544 F.3d at 1226

(emphasis added).

      The district court here determined that “Schaw’s requested accommodation[]

went solely to his financial condition—not his disability,” and, accordingly, that it

would’ve given him “a better opportunity—as opposed to equal opportunity—to

use and enjoy one of Habitat’s dwellings.” But again, we’re not so sure. For one

thing, the district court rested its conclusion that the accommodation would

provide a “better” opportunity on the flawed premise that it would remedy only

Schaw’s financial status—which, for reasons already explained, may or may not be

true. Moreover, the district court neglected to acknowledge an important nuance—

that the “financial” aspect of the accommodation here concerns only the form of

funding and not the amount. Schaw didn’t request, for example, that Habitat

lower its minimum-income standards or allow him to get away with doing or

paying any less than other applicants. He stood ready to pay the monthly mortgage

in full and to demonstrate a gross annual income exceeding the minimum required

level. He requested only that he—an individual allegedly limited to a fixed income

as a result, he says, of his disability—be allowed to prove that income in part


                                          26
             Case: 17-13960     Date Filed: 09/18/2019    Page: 27 of 31


through familial support or food stamps, putting him in the same position as an

able-bodied person who could (theoretically) increase his income through W-2

wages. This request—to show an equal income from a different source—could be

construed as an invitation to “dispense with formal equality of treatment in order to

advance a more substantial equality of opportunity.” Cinnamon Hills, 685 F.3d at

923.

       Of course, as Habitat points out, we could look at this another way: that

Schaw seeks an advantage that other applicants don’t enjoy. For instance, if an

able-bodied comparator happened to bring in $778 monthly from his job and $100

in familial support, he too would have been denied a home. But nothing in the

statute indicates that the fact that a theoretical non-disabled person also could

potentially benefit from an accommodation renders that accommodation improper.

Again, “[t]he simple fact that an accommodation would provide a ‘preference’—in

the sense that it would permit the worker with a disability to violate a rule that

others must obey—cannot, in and of itself, automatically show that the

accommodation is not ‘reasonable.’” Barnett, 535 U.S. at 398. The inquiry is

whether the requested accommodation would provide a disabled person an

opportunity to enjoy a dwelling that would otherwise—due to his disability—elude

him.




                                          27
             Case: 17-13960     Date Filed: 09/18/2019   Page: 28 of 31


                                       * * *

      Having (hopefully) provided some clarification regarding failure-to-

accommodate claims under the Fair Housing Amendments Act, we think it prudent

to remand for the district court to consider whether, in light of this opinion, Schaw

has stated a failure-to-accommodate claim—specifically (1) whether Habitat has

shown that Schaw’s facially reasonable request would nonetheless result in an

undue burden on or fundamental alteration to its program and (2) whether the

requested accommodation is necessary to afford Schaw an equal opportunity to use

and enjoy a dwelling. See 42 U.S.C. § 3604(f)(3)(B).

                                         III

      Schaw separately claims that Habitat’s minimum-income requirement has a

disparate impact on SSDI recipients. Here, we agree with the district court—

Schaw fails to state a claim.

      In contrast to a disparate-treatment case in which a plaintiff seeks to

establish that a defendant had “a discriminatory intent or motive,” a plaintiff

bringing a disparate-impact claim challenges practices that have a

“disproportionately adverse effect” and are otherwise unjustified by a legitimate

rationale. Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Communities Project,

Inc., 135 S. Ct. 2507, 2513 (2015) (quotation omitted). A plaintiff can demonstrate

a discriminatory effect by showing that a policy “makes housing options


                                          28
             Case: 17-13960     Date Filed: 09/18/2019   Page: 29 of 31


significantly more restrictive for members of a protected group than for persons

outside that group.” Hallmark Developers, Inc. v. Fulton Cty., 466 F.3d 1276,

1286 (11th Cir. 2006) (quotations omitted). Evidence demonstrating a “significant

discriminatory effect suffices to demonstrate a [prima facie] violation of

the Fair Housing Act.” Jackson v. Okaloosa Cty., 21 F.3d 1531, 1543 (11th Cir.

1994). That said, it’s not enough to show that a few people are affected by a

policy—rather, the disparity must be substantial enough to raise an inference of

causation. Armstrong v. Flowers Hosp., Inc., 33 F.3d 1308, 1314 (11th Cir. 1994);

see Schwarz, 544 F.3d at 1218 (holding that a district court correctly rejected a

disparate-impact claim because the plaintiff failed to present any relevant

comparative evidence).

      We needn’t go any farther here, because Schaw failed to provide any

evidence of discriminatory effect in the district court. Schaw alleged that Habitat’s

minimum-impact requirement has a disparate impact on persons with disabilities

because the requirements make it impossible for a person receiving SSDI to

qualify for a home. In response, Habitat provided evidence of numerous applicants

receiving SSDI who’d been approved for a Habitat home. Rather than provide any

evidence to the contrary, Schaw sought to amend his complaint to clarify that the

minimum-income requirement has a disparate impact on “SSDI applicants who

receive $847.50 or less in SSDI per month.” Still, though, he offered no evidence.


                                         29
              Case: 17-13960    Date Filed: 09/18/2019    Page: 30 of 31


This reverse-engineered claim—tailored specifically to Schaw’s particular

circumstances—still fails. Schaw didn’t submit any evidence to prove that

Habitat’s requirements disproportionately exclude those receiving SSDI (no matter

the amount) as compared with able-bodied individuals making the same amount of

money from non-SSDI sources. Accordingly, the district court properly found that

Schaw failed to state a disparate-impact claim.

                                          IV

      In sum, we hold (1) that a court must first consider whether a plaintiff has

shown that a requested accommodation is facially reasonable and then whether a

defendant has demonstrated that the accommodation would result in an undue

burden or fundamental alteration to its program or policy; (2) that a plaintiff’s

financial state in any particular case could be unrelated, correlated, or causally

related to his disability and that, in some cases, an accommodation with a financial

aspect—even one that appears to provide a preference—could be “necessary to

afford [an] equal opportunity to use or enjoy a dwelling” within the meaning of the

Act; and (3) that Schaw failed to create a genuine issue of material fact as to

whether Habitat’s minimum-income requirement disproportionately excludes SSDI

recipients.

      Accordingly, we affirm the district court as to Schaw’s disparate-impact

claim and vacate and remand the district court’s order for further proceedings


                                          30
             Case: 17-13960    Date Filed: 09/18/2019   Page: 31 of 31


consistent with this opinion as to Schaw’s failure-to-accommodate claim—to

determine, perhaps among other issues, whether Habitat has shown that Schaw’s

facially reasonable accommodation would result in an undue burden or a

fundamental alteration to its program and whether Schaw’s financial state is a

result of his disability such that the requested accommodation is “necessary to

afford [him an] equal opportunity to use or enjoy a dwelling.”

      AFFIRMED IN PART AND VACATED AND REMANDED IN PART.




                                         31